Suits for salary and for per diem pay.
On a stipulation by the parties in which it was stated that based upon decisions of this court in Simon v. United States, 113 C. Cls. 182; Borak v. United States, 110 C. Cls. 236; Wittner v. United States, 110 C. Cls. 231 as to plaintiff John A. Johnson; and the decisions in Stringer v. United States, 117 C. Cls. 30; Abbate, et al., v. United States, 123 C. Cls. 769, as to the said demoted plaintiffs, a written offer was submitted *952by plaintiffs’ attorney and accepted on behalf of the defendant by the Attorney General, whereby these plaintiffs agreed to accept in full settlement of their claims set forth in the amended petition, the amounts therein stated and the defendant consented to the entry of judgment in those amounts, it was ordered that judgment for the respective plaintiffs be entered as follows:
Alexander Bagdy, Jr- $368.00
John F. Brown- 384. 00
William F. Cotter_ 404. 00
Oliver O. Emmett_ 312.00
Henry Thomas Graves_ 354.00
Edward J. Gunning- 180.00
Walter E. Hanson_ 514.00
James T. Hefler- 374.00
John A. Johnson_ 1,197.35
Joseph L. Johnson_ 390.00
Walter Kochanek_1__•_ 288.00
Leo O. Levy_ 72.00
Russell McDonald- 278. 00
John J. Masters_ 1,430. 00
Frederick E. Mosher, Jr_ 454. 00
Robert E. Noyes- 444. 00
Walter A. Saterlay_ 268.00
James E. Sweeney- 496.00
Alphonse G. Syberts- 524.00
James P. Toner- 238. 00
Ernest J. Zoila-_ 494.00

Talcing of Property Bights

Eminent domain; just compensation.
In the several suits brought by the respective plaintiffs for the taking by the Government of their rights by the inundation of their lands, on a stipulation of the parties in each case, agreeing to a settlement, it was ordered that judgments for the respective plaintiffs be entered as just compensation as follows:
On December 1, 1953
50042. Hubert E. Bale_ $99,500.00
Reuel W. Little_ 15,000.00
Roy A. Godfrey_^- 2,473.26
Quintín Little_ 586.08
D. M. Putman- 114.66
*953O. L. Beard, Jr_ $3,663.00
M. A. Neff_ 3,663.00
50231. Eeuel W. Little_ 10,266.63
M. A. Neff_ 7,466.64
Era Neff- 1, 527.55
Quintín Little_ 1,655. 60
Boy A. Godfrey_ 1,555.60
Oteka Little_ 1, 555.60
C. A. Hardee, Jr_ 1,555.60
Maurice Lampe_ 622.40
Olah Crane_ 622.40
C. E. McCaughey_ 777.78
Carl J. O’Hornett_ 1,555.60
S. F. Smith_ 3,111.10
The Prospect Company of Hartford, Connecticut_ 12, 727.50
157-52. Bedwood Fisher_ 25, 000. 00

Retired Pay Navy Enlisted Men

Following the opinion of the Court in the case of Christopher C. Sanders v. United States, 120 C. Cls. 501, and upon stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On October 6,1953






On December 1,1953